DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 10/26/2020.
 
Claims 1, 2, 15-17, and 19 are amended; claims 3-14, 18, and 20 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 15, 17, and 19 are presented in independent form.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 102(a)(1) are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oikarinen (U.S. Pub. No. 2012/0290582, previously cited), in view of Cheru et al. (U.S. Pub. No. 2017/0185625, previously cited), hereinafter Cheru, and further in view of Pavlov et al. (U.S. Pub. No. 2017/0077950), hereinafter Pavlov.

Regarding independent claim 1, Oikarinen teaches a method for interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges.) the method comprising, by an electronic device having a processor, a network interface and a memory: (Oikarinen, Fig. 7 and [0104], discloses computer system with a processor, memory, and network link)
initiating, using the network interface, a plurality of operations in the distributed database, each of the plurality of operations specifying a different respective one of the plurality of keys, each one of the plurality of keys acting as an index for a corresponding copy of the data item in the distributed database. (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges. Oikarinen, [0051], discloses the key management platform receives at least one or more requests, wherein the at least one request operates on at least a portion of one or more key value ranges. Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys).)
However, Oikarinen does not explicitly teach generating, using the processor, a plurality of keys, said plurality of keys further being generated based directly or indirectly on a first key acting as an index to the data item; and
On the other hand, Cheru teaches generating, using the processor, a plurality of keys, said plurality of keys further being generated based directly or indirectly on a first key acting as an index to the data item; (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value. The block object module generates a plurality of block objects smaller than the data object where each block object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the block objects in the key-value store. Examiner interprets the plurality of block objects each with keys generated from a data object as a plurality of keys associated with a data item.) and 
Cheru also teaches interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Cheru, [0071], discloses "a distributed data storage system that stores key-value pairs on multiple storage devices.")
Oikarinen, [0035], discloses generating keys for data content in the form of key value pairs. The key-value pairs of Cheru can be the key value pairs of Oikarinen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the distributed key range management system of Oikarinen to incorporate the teachings of key-value storage management system of Cheru because both address the same field of distributed data storage systems and by incorporating Cheru into Oikarinen provides the system with key-value generation based on existing key-value inputs.
One of ordinary skill in the art would be motivated to do so to provide an efficient way to request and access only portions of data without accessing unrequested data that would result in increased traffic on data buses, increased use of memory buffers, increased processing overhead, and increased wear for storage media, as taught by Cheru [0003].
However, Oikarinen, in view of Cheru, does not explicitly teach generating, using the processor, a plurality of keys based on a target redundancy level to be applied to a data item,
generating, using the processor, a plurality of keys based on a target redundancy level to be applied to a data item, (Pavlov, [0011]-[0012], discloses allocating individual responsibilities among file/storage managers and maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager is performed by a file/storage manager control component using distributed hash tables and may include individually assigning, for each file or data block, the level of redundancy required by the redundant data recovery and reconstruction scheme. The metadata may be discovery metadata comprising a unique key for each file or data block, a predetermined desired redundancy level and type of data recovery, and reconstruction scheme designation for each file or data block. The file/storage manager control component may be a distributed hash table that supports addition and removal of file/storage managers, load balancing, and associating keys with responsible file/storage managers. Pavlov, [0043], discloses “Redundancy” means a file storage method that maintains multiple shreds or multiple copies of the file, such that any copy can be accessed independently. Pavlov, [0053], discloses a client may set the desired redundancy level on a per-file basis and the system can also store system files with a given redundancy level where specifying a higher redundancy level for files under high demand allows the system to perform more efficient load balancing. Pavlov, [0057], discloses when creating a file, a client contacts the responsible file manager through the file manager DHT and receives permission to create the file. Once created, file information is a key-value pair in the DHT, where the key is the file id and the value is file metadata stored by the file manager.)

One of ordinary skill in the art would be motivated to do so to provide a distributed storage system that employs distributed hash tables and disconnects the responsibility for the storage from the actual maintenance of the storage in order to eliminate single points of failure and allowing the reconstructing of failed drives in less time than it takes to rewrite the entire drive, as taught by Pavlov [0006].

Regarding claim 2, Oikarinen, in view of Cheru and Pavlov, teaches the method of claim 1, wherein the plurality of operations include plural data storage operations for the data item, each of the plural data storage operations storing a copy of the data item in a corresponding data record. (Oikarinen, [0028], discloses "database partitioning may be performed based on range partitioning criteria, wherein each partition is selected by determining if the partitioning key is inside a certain range (e.g., the data records may be partitioned based on a certain range value of one or more data items)." Oikarinen, [0051], discloses the key management platform receives 
 
Regarding claim 3, Oikarinen, in view of Cheru and Pavlov, teaches the method of claim 2, wherein different ones of the plurality of data storage devices are configured to store data records corresponding to different ranges of key values, the method further comprising configuring a first one of the plurality of keys to fall within a first range of key values corresponding to a first one of the plurality of data storage devices and configuring a second one of the plurality of keys to fall within a second range of key values corresponding to a second one of the plurality of data storage devices different from the first one of the plurality of data storage devices. (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges. Oikarinen, [0028], discloses "database partitioning may be performed based on range partitioning criteria, wherein each partition is selected by determining if the partitioning key is inside a certain range (e.g., the data records may be partitioned based on a certain range value of one or more data items)." Oikarinen, [0056]-[0057], discloses that the relation between a node and its associated key range is a one-to-one relation meaning that each node is pointing at one key range and the server has a 
 
Regarding claim 4, Oikarinen, in view of Cheru and Pavlov, teaches the method of claim 1, wherein the plurality of keys includes a first key and a second key, and wherein generating the plurality of keys comprises: receiving the first key; and generating the second key by processing the first key in a predetermined injective manner. (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value. The block object module generates a plurality of block objects smaller than the data object where each block object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the block objects in the key-value store. Examiner interprets generating a plurality of block objects each with keys generated from a data object key as generating at least two keys by processing a first key.)
 
Regarding claim 5, Oikarinen, in view of Cheru and Pavlov, teaches the method of claim 4, wherein generating the plurality of keys further comprises: generating a third key by processing at least one of the first key and the second key in another predetermined infective manner, wherein the plurality of keys further comprises the third key. (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value. The block Examiner interprets generating a plurality of block objects each with keys generated from a data object key as generating at least two keys by processing a first key.)
 
Regarding claim 6, Oikarinen, in view of Cheru and Pavlov, teaches the method of claim 1, wherein generating the plurality of keys comprises receiving a first key associated with the data item and processing the first key using one or more functions, the method further comprising selecting the one or more functions based on properties of the first key. (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value. The block object module generates a plurality of block objects smaller than the data object where each block object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the block objects in the key-value store. Cheru, [0040], discloses persistent contextual metadata that identifies security controls, a data type, or other attributes of the data, including data type, a unique data identifier, an operation, and a sequence of operations performed on the data. Cheru, [0080], discloses the block object module creating a new key based on an original key and on metadata for a new value.)

Regarding claim 7, Oikarinen, in view of Cheru and Pavlov, teaches the method of claim 6, wherein different ones of the plurality of data storage devices are configured to store data records corresponding to different ranges of key values, and wherein selecting the one or more functions based on properties of the first key comprises selecting functions that cause different ones of the plurality of keys to fall within different ones of said different ranges of key values. (Oikarinen, [0028], discloses "database partitioning may be performed based on range partitioning criteria, wherein each partition is selected by determining if the partitioning key is inside a certain range (e.g., the data records may be partitioned based on a certain range value of one or more data items)." Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys). In combination, Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value. The block object module generates a plurality of block objects smaller than the data object where each block object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the block objects in the key-value store. Cheru, [0040], discloses persistent contextual metadata that identifies security controls, a data type, or other attributes of the data, including data type, a unique data identifier, an operation, and a sequence of operations performed on the data. Cheru, [0080], discloses the block 
 
Regarding claim 8, Oikarinen, in view of Cheru and Pavlov, teaches the method of claim 1, wherein the plurality of keys includes at least three keys, generated based directly or indirectly on the first key. (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value. The block object module generates a plurality of block objects smaller than the data object where each block object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the block objects in the key-value store. Examiner interprets generating a plurality of block objects each with keys generated from a data object key as generating at least two keys by processing a first key.)
 
Regarding claim 9, Oikarinen, in view of Cheru and Pavlov, teaches the method of claim 1, wherein the first key is a descriptor for the data item or a portion of the data item. (Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys). In combination, Cheru, [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value. Examiner interprets descriptor to be an identifier for a data item and that a key identifies a data item.)

Regarding claim 10, Oikarinen, in view of Cheru and Pavlov, teaches the method of claim 1, wherein the plurality of operations include plural data retrieval operations for the data item, each of the plural data retrieval operations comprising querying the distributed database for a copy of the data item paired with said different respective one of the plurality of keys. (Oikarinen, [0028], discloses "database partitioning may be performed based on range partitioning criteria, wherein each partition is selected by determining if the partitioning key is inside a certain range (e.g., the data records may be partitioned based on a certain range value of one or more data items)." Oikarinen, [0051], discloses the key management platform receives at least one or more requests, wherein the at least one request operates on at least a portion of one or more key value ranges. Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys).)
 
Regarding claim 11, Oikarinen, in view of Cheru and Pavlov, teaches the method of claim 10, wherein storage of the plurality of data records comprises generating the keys in a given manner based on a first key, (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value. The block object module generates a plurality of block objects smaller than the data object where each block object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The Examiner interprets generating a plurality of block objects each with keys generated from a data object key as generating at least two keys by processing a first key. Cheru, [0080], discloses the block object module creating a new key based on an original key and on metadata for a new value.) and wherein retrieval comprises repeating generation of the keys in the same given manner based on the first key. (Cheru, [0106], discloses receiving a storage request for a portion of a stored data object and identifies the block objects corresponding to the requested portion of the data object, and to satisfy the storage request using the identified block objects. Examiner interprets that the same method would need to be used in order to identify the corresponding block objects to be retrieved.)
 
Regarding claim 12, Oikarinen, in view of Cheru and Pavlov, teaches the method of claim 1, wherein each of the plurality of data storage devices are configured to handle a received instruction by either processing the instruction locally or forwarding the instruction to another one of the plurality of data storage devices for processing, and different ones of the plurality of operations are initially transmitted to a different one of the plurality of data storage devices. (Oikarinen, [0006], discloses storing and using one or more node lists at a node and at least one other node, wherein any one of the one or more node lists can be used to initiate a routing of one or more requests between the node and the at least one other node to operate on the key value range. Oikarinen, [0051], discloses the key management platform receives at least one or more requests, wherein the at least one 
 
Regarding claim 13, Oikarinen, in view of Cheru and Pavlov, teaches the method of claim 1, further comprising: receiving plural responses to the plurality of operations; and processing the plural responses together to determine a single indication of the data item. (Oikarinen, [0051], discloses the key management platform receives at least one of the one or more requests, wherein the at least one request operates on at least a portion of one or more key value ranges, and upon receiving the request, the request distributor selects at least one of the one or more node lists associated with the nodes. The request distributor processes and facilitates a processing of the at least one node list to route the at least one request to the nodes storing the requested at least a portion of the key value range. In combination, Cheru, [0106], discloses receiving a storage request for a portion of a stored data object and identifies the block objects corresponding to the requested portion of the data object, and to satisfy the storage request using the identified block objects.)
 
Regarding claim 14, Oikarinen, in view of Cheru and Pavlov, teaches the method of claim 1, further comprising storing the plurality of keys for subsequent use in interacting with the distributed database.(Oikarinen, [0028], discloses "database partitioning may be performed based on range partitioning criteria, wherein each partition is selected by determining if the partitioning key is inside a certain range 
 
Regarding independent claim 15, Oikarinen teaches an apparatus for interacting with a distributed database, the distributed database comprising a plurality of data storage devices, the apparatus comprising a processor, a network interface and a memory (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges. Oikarinen, Fig. 7 and [0104], discloses computer system with a processor, memory, and network link) and configured to:
initiate, using the network interface, a plurality of operations in the distributed database, each of the plurality of operations specifying a different respective one of the plurality of keys, each one of the plurality of keys acting as an index for a corresponding copy of the data item in the distributed database. (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key 
However, Oikarinen does not explicitly teach generate, using the processor, a plurality of keys, said plurality of keys further being generated based directly or indirectly on a first key acting as an index to the data item; and
On the other hand, Cheru teaches generate, using the processor, a plurality of keys, said plurality of keys further being generated based directly or indirectly on a first key acting as an index to the data item; (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value. The block object module generates a plurality of block objects smaller than the data object where each block object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the block objects in the key-value store. Examiner interprets the plurality of block objects each with keys generated from a data object as a plurality of keys associated with a data item.) and 
Cheru also teaches interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Cheru, [0071], discloses "a distributed data storage system that stores key-value pairs on multiple storage devices.")

One of ordinary skill in the art would be motivated to do so to provide an efficient way to request and access only portions of data without accessing unrequested data that would result in increased traffic on data buses, increased use of memory buffers, increased processing overhead, and increased wear for storage media, as taught by Cheru [0003].
However, Oikarinen, in view of Cheru, does not explicitly teach generate, using the processor, a plurality of keys based on a target redundancy level to be applied to a data item,
On the other hand, Pavlov teaches generate, using the processor, a plurality of keys based on a target redundancy level to be applied to a data item, (Pavlov, [0011]-[0012], discloses allocating individual responsibilities among file/storage managers and maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager is performed by a file/storage manager control component using distributed hash tables and may include individually assigning, for each file or data block, the level of redundancy required by the redundant data recovery 
Oikarinen, [0035], discloses generating keys for data content in the form of key value pairs. The key-value pairs of Pavlov can be the key value pairs of Oikarinen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the distributed key range management system of Oikarinen to incorporate the teachings of distributed data storage management system with redundancy of Pavlov because both address the same field of distributed data storage systems and by incorporating Pavlov into 
One of ordinary skill in the art would be motivated to do so to provide a distributed storage system that employs distributed hash tables and disconnects the responsibility for the storage from the actual maintenance of the storage in order to eliminate single points of failure and allowing the reconstructing of failed drives in less time than it takes to rewrite the entire drive, as taught by Pavlov [0006].

Regarding claim 16, Oikarinen, in view of Cheru and Pavlov, teaches the apparatus of claim 15, wherein generating the plurality of keys comprises receiving the first key and processing the first key using one or more functions, wherein each key of the plurality of keys belongs to a different range of key values. (Oikarinen, [0028], discloses "database partitioning may be performed based on range partitioning criteria, wherein each partition is selected by determining if the partitioning key is inside a certain range (e.g., the data records may be partitioned based on a certain range value of one or more data items)." Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys). In combination, Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value. The block object module generates a plurality of block objects smaller than the data object where each block object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. 

Regarding independent claim 17, Oikarinen teaches a method for interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges.) the method comprising, by an electronic device having a processor, a network interface and a memory: (Oikarinen, Fig. 7 and [0104], discloses computer system with a processor, memory, and network link) 
initiating, using the network interface, a plurality of operations in the distributed database, each of the plurality of operations specifying a different respective one of a plurality of keys associated with a data item, each one of the plurality of keys acting as an index for a corresponding copy of the data item in the distributed database (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each 
However, Oikarinen does not explicitly teach wherein the plurality of keys are generated based directly or indirectly on a first key acting as an index to the data item,
On the other hand, Cheru teaches wherein the plurality of keys are generated based directly or indirectly on a first key acting as an index to the data item,  (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value. The block object module generates a plurality of block objects smaller than the data object where each block object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the block objects in the key-value store. Examiner interprets the plurality of block objects each with keys generated from a data object as a plurality of keys associated with a data item.) 
Cheru also teaches interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Cheru, [0071], discloses "a distributed data storage system that stores key-value pairs on multiple storage devices.")

One of ordinary skill in the art would be motivated to do so to provide an efficient way to request and access only portions of data without accessing unrequested data that would result in increased traffic on data buses, increased use of memory buffers, increased processing overhead, and increased wear for storage media, as taught by Cheru [0003].
However, Oikarinen, in view of Cheru, does not explicitly teach the plurality of keys further being generated based on a target redundancy level to be applied to said data item.
On the other hand, Pavlov teaches the plurality of keys further being generated based on a target redundancy level to be applied to said data item. (Pavlov, [0011]-[0012], discloses allocating individual responsibilities among file/storage managers and maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager is performed by a file/storage manager control component using distributed hash tables and may include individually assigning, for each file or data block, the level of redundancy required by the redundant 
Oikarinen, [0035], discloses generating keys for data content in the form of key value pairs. The key-value pairs of Pavlov can be the key value pairs of Oikarinen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the distributed key range management system of Oikarinen to incorporate the teachings of distributed data storage management system with redundancy of Pavlov because both address the same field of distributed data storage systems and by incorporating Pavlov into 
One of ordinary skill in the art would be motivated to do so to provide a distributed storage system that employs distributed hash tables and disconnects the responsibility for the storage from the actual maintenance of the storage in order to eliminate single points of failure and allowing the reconstructing of failed drives in less time than it takes to rewrite the entire drive, as taught by Pavlov [0006].

Regarding claim 18, Oikarinen, in view of Cheru and Pavlov, teaches the method of claim 17, wherein the plurality of keys are previously generated and stored, the method further comprising obtaining the plurality of keys using the processor in cooperation with one or both of the memory and the network interface. (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges. Oikarinen, [0051], discloses the key management platform receives at least one or more requests, wherein the at least one request operates on at least a portion of one or more key value ranges. Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys).)
Claim 20 recites substantially the same limitations as claim 18, and is rejected for substantially the same reasons.

Regarding independent claim 19, Oikarinen teaches an apparatus for interacting with a distributed database, the distributed database comprising a plurality of data storage devices, the apparatus comprising a processor, a network interface and a memory (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges. Oikarinen, Fig. 7 and [0104], discloses computer system with a processor, memory, and network link) and configured to:
initiate, using the network interface, a plurality of operations in the distributed database, each of the plurality of operations specifying a different respective one of a plurality of keys associated with a data item, each one of the plurality of keys acting as an index for a corresponding copy of the data item in the distributed database (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges. Oikarinen, [0051], discloses the key management platform receives at least one or more requests, wherein the at least one request operates on at least a portion of one or more key value ranges. Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys).)
wherein the plurality of keys are generated based directly or indirectly on a first key acting as an index to the data item,
On the other hand, Cheru teaches wherein the plurality of keys are generated based directly or indirectly on a first key acting as an index to the data item,  (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value. The block object module generates a plurality of block objects smaller than the data object where each block object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the block objects in the key-value store. Examiner interprets the plurality of block objects each with keys generated from a data object as a plurality of keys associated with a data item.) 
Cheru also teaches interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Cheru, [0071], discloses "a distributed data storage system that stores key-value pairs on multiple storage devices.")
Oikarinen, [0035], discloses generating keys for data content in the form of key value pairs. The key-value pairs of Cheru can be the key value pairs of Oikarinen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the distributed key range management system of Oikarinen to incorporate the teachings of key-value storage management system of Cheru because both address the same field of distributed data 
One of ordinary skill in the art would be motivated to do so to provide an efficient way to request and access only portions of data without accessing unrequested data that would result in increased traffic on data buses, increased use of memory buffers, increased processing overhead, and increased wear for storage media, as taught by Cheru [0003].
However, Oikarinen, in view of Cheru, does not explicitly teach the plurality of keys further being generated based on a target redundancy level to be applied to said data item.
On the other hand, Pavlov teaches the plurality of keys further being generated based on a target redundancy level to be applied to said data item. (Pavlov, [0011]-[0012], discloses allocating individual responsibilities among file/storage managers and maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager is performed by a file/storage manager control component using distributed hash tables and may include individually assigning, for each file or data block, the level of redundancy required by the redundant data recovery and reconstruction scheme. The metadata may be discovery metadata comprising a unique key for each file or data block, a predetermined desired redundancy level and type of data recovery, and reconstruction scheme designation for each file or data block. The file/storage manager control component may be a distributed hash table that supports addition and removal of file/storage managers, load balancing, and associating keys with responsible file/storage managers. Pavlov, [0043], 
Oikarinen, [0035], discloses generating keys for data content in the form of key value pairs. The key-value pairs of Pavlov can be the key value pairs of Oikarinen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the distributed key range management system of Oikarinen to incorporate the teachings of distributed data storage management system with redundancy of Pavlov because both address the same field of distributed data storage systems and by incorporating Pavlov into Oikarinen provides the system with key-value generation based on desired redundancy levels.
One of ordinary skill in the art would be motivated to do so to provide a distributed storage system that employs distributed hash tables and disconnects the responsibility for the storage from the actual maintenance of the storage in order to eliminate single points of failure and allowing the reconstructing of failed drives in less time than it takes to rewrite the entire drive, as taught by Pavlov [0006].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165